DETAILED ACTION
The instant application having Application No. 16/739,127 filed on January 10, 2020 is presented for examination by the examiner.
The amended claims submitted 11/16/2021 in response to the office action mailed 9/2/2021 are under examination. Claims 1-20 have been amended and are pending. 

Response to Arguments
Applicant’s arguments, see pages 11-14 of the applicant’s response, filed 11/16/2021, with respect to the rejection(s) of claim(s) 1 under USC §102 as anticipated by Chen US 20160205297 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lin et al. US 2020/0174226.

Claim Rejections - 35 USC § 112
The 35 USC §112 rejections of the previous office action have been overcome by the amendments to the claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. USPGPub 2020/0174226 (hereafter Lin).

    PNG
    media_image1.png
    587
    587
    media_image1.png
    Greyscale

Regarding claim 1, Lin teaches (3rd Embodiment, Figs. 7-9, Tables 5 and 6) “A three-piece compact optical lens system (paragraph 133: “FIG. 7 is a schematic view of an image capturing unit and a light-permeable sheet according to the 3rd embodiment of the present disclosure… The optical imaging lens assembly includes three lens elements (310, 320 and 330) with no additional lens element in order from an object side to an image side (from left to right in Fig. 7, paragraph 133: “in order from an object side to an image side”), comprising:
a flat panel made of glass (light-permeable sheet 340, paragraph 137: “The light-permeable sheet 340 is made of glass material”);
a first lens element (first lens element 310) with a negative refractive power (paragraph 134: “the first lens element 310 with negative refractive power”), at least one of an object-side surface and an image-side surface of the first lens element being aspheric (paragraph 134: “the object-side surface 311 and the image-side surface 312 being both aspheric.”);
a stop (aperture stop 300, paragraph 133: “in order from an object side to an image side, a first lens element 310, an aperture stop 300”);
a second lens element (second lens element 320) with a positive refractive power (paragraph 135: “second lens element 320 with positive refractive power”), having an object- side surface being convex near an optical axis (paragraph 135: “an object-side surface 321 being convex in a paraxial region thereof”), at least one of the object-side surface and an image-side surface of the second lens element being aspheric (paragraph 135: “the object-side surface 321 and the image-side surface 322 being both aspheric”); and
a third lens element (third lens element 330) with a refractive power (paragraph 136: “third lens element 330 with positive refractive power”), at least one of an object-side surface and an image-side surface of the third lens element being aspheric (paragraph 136: “the object-side surface 331 and the image-side surface 332 being both aspheric”);
wherein the three-piece compact optical lens system has a total of three lens elements with refractive power (paragraph 133: “The optical imaging lens assembly includes three lens elements (310, 320 and 330) with no additional lens element disposed between each of the adjacent three lens  a distance from an object to an image plane along the optical axis is OTL (paragraph 140: “TOB+TL 4.98” where TOB+TL is OTL), a distance from an image-side surface of the flat panel to the image plane along the optical axis is PTL (paragraph 140: CTP=1.5, TOB+TL=4.98, thus PTL=TOB+TL-CTP=3.48 mm), an image height of the image plane is Y (normally called ImgH, which is 0.5 in Fig. 9), an object height of a chief ray of the image height of the image plane which corresponds to the image-side surface of the flat panel is P (P=YOB – CTP/(tan(HFOV) )), and they satisfy the relations: 2.5 mm < PTL < 4.5 mm (see above PTL=3.48 mm which is in the claimed range); 2.2 < P/Y < 7.0 (see Examiner’s markup of Fig. 30, CTF/(YOB-P)=tan(HFOV), from which it can be algebraically derived that: P/Y=YOB/Imgh –CTP/(ImgH*tan(HFOV)), where YOB/ImgH=7.75 in paragraph 140, ImgH=0.5 in Fig. 9, CTP=1.5 in paragraph 140, and HFOV=60.6 in paragraph 140. Thus P/Y=6.059 which is in the claimed range); 4< OTL/Y < 12 (see above OTL=4.98 and Y=ImgH=0.5, thus OTL/Y=9.96 which is in the claimed range).”

Regarding claim 2, Lin teaches “the three-piece compact optical lens system as claimed in claim 1, wherein a focal length of the three-piece compact optical lens system is f (paragraph 140: f=0.34 mm), a focal length of the first lens element is f1 (table 5: f1=-0.77), and they satisfy the relation: -0.86<f/f1<-0.22 (given the values above, f/f1=-0.44 which is in the claimed range).”
Regarding claim 3, Lin teaches “the three-piece compact optical lens system as claimed in claim 1, wherein a focal length of the three-piece compact optical lens system is f (paragraph 140: f=0.34 mm),  a focal length of the second lens element is f2 (table 5: f2=1.76), and they satisfy the relation: 0.05<f/f2<1.27 (given the values above f/f2=0.193 which is in the claimed range).”
Regarding claim 4, Lin teaches “The three-piece compact optical lens system as claimed in claim 1, wherein a focal length of the three-piece compact optical lens system is f (paragraph 140: a focal length of the third lens element is f3 (table 5 f3=0.71 mm), and they satisfy the relation: -0.17<f/f3<0.82 (given the values above f/f3=0.479 which is in the claimed range).”
Regarding claim 5, Lin teaches “wherein a focal length of the three-piece compact optical lens system is f (paragraph 140: f=0.34 mm), a focal length of the second lens element and the third lens element combined is f23 (f23 can be calculated from the data in Table 5 using a matrix calculator to be f23=0.56), and they satisfy the relation: 0.45< f/f23 <1.04 (f/f23=0.607 from the values above, which is in the claimed range).”
	 Regarding claim 6, Lin teaches “the three-piece compact optical lens system as claimed in claim 1, wherein a focal length of the first lens element is f1 (table 5 f1=-0.77), a focal length of the second lens element and the third lens element combined is f23 (f23 can be calculated from the data in Table 5 using a matrix calculator to be f23=0.56), and they satisfy the relation: -3.07< f1/f23<-0.63 (from the values above f1/f23=-1.375 which is in the claimed range).”
	Regarding claim 7, Lin teaches “three-piece compact optical lens system as claimed in claim 1, wherein a focal length of the first lens element is f1 (table 5 f1=-0.77), a radius of curvature of the object-side surface of the first lens element is R1 (table 5, surface 3 R1=-0.436), and they satisfy the relation: -0.13< f1/R1<4.95 (given the values above f1/R1=1.766 which is in the claimed range).”
Regarding claim 8, Lin teaches “the three-piece compact optical lens system as claimed in claim 1, wherein a focal length of the first lens element is f1 (table 5 f1=-0.77), a radius of curvature of the image-side surface of the first lens element is R2 (table 5, surface 4 R2=14.852), and they satisfy the relation: -2.41< f1/R2<1.93 (given the values above f1/R2=-0.0518 which is in the claimed range).”
Regarding claim 9, Lin teaches “the three-piece compact optical lens system as claimed in claim 1, wherein a focal length of the second lens element is f2 (table 5 f2=1.76), a radius of curvature of the object-side surface of the second lens element is R3 (table 5 surface 6 R3=3.339), and they satisfy the relation: 0.25< f2/R3<5.64 (given the values above f2/R3=0.527 which is in the claimed range).”
	Regarding claim 10, Lin teaches “the three-piece compact optical lens system as claimed in claim 1, wherein a focal length of the second lens element is f2 (table 5 f2=1.76), a radius of curvature of the image-side surface of the second lens element is R4 (table 5 surface 7 R4=-1.303), and they satisfy the relation: -2.04< f2/R4<3.87 (given the values above f2/R4=-1.351 which is in the claimed range).”
	Regarding claim 11, Lin teaches “the three-piece compact optical lens system as claimed in claim 1, wherein a focal length of the third lens element is f3 (table 5 f3=0.71), a radius of curvature of the object-side surface of the third lens element is R5 (table 5 surface 9 R5=0.737), and they satisfy the relation: -56.34< f3/R5<2.58 (given the values above f3/R5=0.963 which is in the claimed range).”
	Regarding claim 12, Lin teaches “the three-piece compact optical lens system as claimed in claim 1, wherein a focal length of the third lens element is f3 (table 5 f3=0.71), a radius of curvature of the image-side surface of the third lens element is R6 (table 5 surface 10 R6=-0.663), and they satisfy the relation: -40.72< f3/R6<0.49 (given the values above f3/R6=-1.071 which is in the claimed range).”
	Regarding claim 13, Lin teaches “the three-piece compact optical lens system as claimed in claim 1, wherein a radius of curvature of the object-side surface of the first lens element is R1 (table 5 surface 3 R1=-0.436), a radius of curvature of the image-side surface of the first lens element is R2 (table 5 surface 4 R2=14.852), and they satisfy the relation: -38.2<R1/R2<276.13 (given the values above R1/R2=-0.0294 which is in the claimed range).”
	Regarding claim 14, Lin teaches “the three-piece compact optical lens system as claimed in claim 1, wherein a radius of curvature of the object-side surface of the second lens element is R3 (table 5 surface 6 R3=3.339), a radius of curvature of the image-side surface of the second lens element is R4 (table 5 surface 7 R4=-1.303), and they satisfy the relation: -5.91<R3/R4<0.82 (given the values above R3/R4=-2.563 which is in the claimed range).”
	Regarding claim 15, Lin teaches “the three-piece compact optical lens system as claimed in claim 1, wherein a radius of curvature of the object-side surface of the third lens element is R5 (table 5 surface 9 R5=0.737), a radius of curvature of the image-side surface of the third lens element is R6 (table 5 surface 10 R6=-0.663), and they satisfy the relation: -2.86<R5/R6<22.19 (given the values above R5/R6=-1.112 which is in the claimed range).”
	Regarding claim 16, Lin teaches “the three-piece compact optical lens system as claimed in claim 1, wherein a focal length of the three-piece compact optical lens system is f (paragraph 140: f=0.34 mm), the distance from the object to the image plane along the optical axis is OTL (paragraph 140: “TOB+TL 4.98” where TOB+TL is OTL), and they satisfy the relation: 7.71 < OTL/f<17.62 (given the values above OTL/f=14.647 which is in the claimed range).”
	Regarding claim 17, Lin teaches “the three-piece compact optical lens system as claimed in claim 1, wherein a focal length of the first lens element is f1 (table 5 f1=-0.77), a focal length of the second lens element is f2 (table 5 f2=1.76), a focal length of the third lens element is f3 (table 5 f3=0.71), and they satisfy the relation: -4.56 mm-2< (f1+f2+f3)/(f1*f2*f3) < -0.53 mm-2 (given the values above the expression (f1+f2+f3)/(f1*f2*f3)= (1.7/-0.962) mm-2 =-1.767 mm-2 which is in the claimed range).”
	Regarding claim 18, Lin teaches “the three-piece compact optical lens system as claimed in claim 1, wherein the object-side surface of the first lens element is concave near the optical axis (paragraph 134: “The first lens element 310 with negative refractive power has an object-side surface 311 being concave in a paraxial region thereof”).”
Regarding claim 19, Lin teaches “the three-piece compact optical lens system as claimed in claim 1, wherein the image-side surface of the second lens element is convex near the optical axis (paragraph 135: “an image-side surface 322 being convex in a paraxial region thereof.”).”
	Regarding claim 20, Lin teaches “the three-piece compact optical lens system as claimed in claim 1, wherein the image-side surface of the third lens element is convex near the optical axis (paragraph 136: “an image-side surface 332 being convex in a paraxial region thereof.”).”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARA E RAKOWSKI/               Primary Examiner, Art Unit 2872